Citation Nr: 1731672	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  09-06 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an initial compensable rating for psoriasis.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.L. Ivey, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1995 to August 1999 and from May 2005 to August 2006, including service in Iraq and Kuwait.  He also had additional service with the Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge in April 2010.  The Board remanded the appeal for additional development in July 2010 and May 2014.  

The Board's adjudication of this issue was stayed in December 2016 pending the outcome of VA's appeal of Johnson v. McDonald, 27 Vet. App. 497 (2016) to the United States Court of Appeal for the Federal Circuit (Federal Circuit).  In July 2017, the Federal Circuit issued an opinion that reversed the decision by the Court of Appeals for Veterans Claims.  Johnson v. Shulkin, No. 2016-2144 (Fed. Cir. Jul. 14, 2017).  Thus, the Veteran's claim is now ripe for adjudication. 


FINDING OF FACT

The Veteran's psoriasis affects at least five percent, but less than 20 percent, of his entire body.


CONCLUSION OF LAW

The criteria for a 10 percent rating for psoriasis are met for the entire appeal period. 
38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.21, 4.31, 4.118, Diagnostic Code 7816 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying a schedule of ratings (Rating Schedule) that is based on average impairment of earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Psoriasis is rated under 38 C.F.R. § 4.118, DC 7816.  See Copeland v. McDonald, 27 Vet. App. 333, 337 (2015) (when a condition is specifically listed in the rating schedule, it may not be rated by analogy and should be rated under the diagnostic code that specifically pertains to it).  A 10 percent rating is warranted if at least five percent, but less than 20 percent, of the entire body, or at least five percent, but less than 20 percent, of exposed areas are affected, or; if intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past 12-month period.  

The Veteran's psoriasis is currently rated as noncompensable for the entire appeal period, which begins in November 2006.  In seeking a 10 percent rating, he reports that his psoriasis affects more than five percent of his body, including his entire scalp, both ears (inside and out), both hands, his chest, under both arm pits, and his mid-body region.  See February 2009 statement.  He notes that he has flare-ups of psoriasis that average about six times a year, usually lasting from 10 through 15 days, but sometimes up to 30 days.  See April 2008 VA Form 21-4138.  He has also testified that his condition tends to flare more in the winter months.  See Board Hearing Transcript (Tr.) at 7.  Notably, his VA examinations have only occurred in the summer and fall months.  Moreover, the Board agrees with the Veteran that the July 2007 VA examination report is inadequate, as the examiner only noted physical examination of his ears and skull, despite the Veteran's report of psoriasis on his thumbs at that time.  The December 2014 VA examination report is similarly problematic, as the examiner simply checked a box saying less than five percent of the Veteran's total body and exposed areas were affected by psoriasis, and did not respond to the request for a description of the appearance and location of any affected areas.  While the September 2014 VA examination report was a bit more thorough, again it was not conducted during the part of the year when the Veteran's psoriasis tends to flare.

Critically, the Veteran is competent to report how much of his total body area is affected by his skin condition, and the Board finds his statements credible in this regard.  Considering his credible lay statements, to include his assertions of flare-ups in the colder months, and affording him every benefit of the doubt, the Board agrees that the Veteran's psoriasis more closely approximates the criteria for assignment of a 10 percent rating for the entire appeal period.  The benefit sought is accordingly granted.


ORDER

A 10 percent rating for psoriasis is granted for the entire appeal period.



____________________________________________
S. BUSH
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


